internal_revenue_service number release date index number ----------------------- ---------------------------------------- ---------------------------------- ---------------------------- ------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-149814-05 date date ------ ------------- ------------- ----------------- --------------------------------------- legend taxpayer ---------------------------------------------------------------------- date state month x llc1 city project state tax_credits a dear -------------- behalf of taxpayer as a result of certain factual changes you are requesting that the internal_revenue_service update a ruling issued to taxpayer on date as in the previous ruling you have requested a ruling that taxable_income earned by taxpayer from state tax_credits will either be treated as qualifying_income or disregarded for purposes of sec_856 and c of the internal_revenue_code this is in reply to a letter dated date requesting a ruling on -------------------------------------------------- ------------------------------------ ------------------- ------------------- ------------- plr-149814-05 taxpayer’s principal reit asset will be its x percent interest in llc1 a limited taxpayer is a domestic limited_liability_company that is currently classified as a taxpayer was organized to develop and operate the project the project will be facts partnership for federal tax purposes it was formed to invest in and develop real_estate taxpayer initiated its real_estate development activities in month taxpayer intends to elect to be taxable as a corporation pursuant to sec_301_7701-3 of the procedure and administration regulations and thereafter intends to elect and qualify to be treated as a real_estate_investment_trust reit under subchapter_m of chapter of the code liability company taxable as a partnership which will construct own and operate a large mixed-use real_estate development in city known as the project the project will include two separate buildings that will include rental apartments retail and entertainment space constructed on land contaminated by an oil spill pursuant to a recently enacted state statute the site will be eligible for a substantial amount of state tax_credits the state legislature enacted the state tax_credits statute to promote the cleanup and development of properties in designated area that have hazardous waste contamination sites eligible for the state tax_credits are designated by the state commissioner of environmental conservation the total amount of state tax_credits available to an approved development is equal to the sum of a percentage of up to three types of expenditures_for the site the cost of site preparation the cost or other basis for federal tax purposes of tangible_property principally used for commercial industrial recreational or environmental conservation purposes and the cost of on-site groundwater remediation in each case the applicable_percentage of the costs to be applied in calculating the amount of the credits is percent or percent and may be increased if certain factors are evident taxpayer currently anticipates that the project will generate up to approximately a dollars of state tax_credits over a ten year period most of the credits will likely be generated in the first two years the state tax_credits are refundable to the extent that they exceed the state tax_liabilities of the owners state tax_liability it expects to receive significant cash payments from state which will cause taxpayer to realize a significant amount of taxable_income for federal tax purposes during the first two years after the project’s development taxpayer expects that such amounts will exceed five percent of its gross revenues taxpayer expects that substantially_all of its other income will be qualifying_income for purposes of sec_856 law and analysis because taxpayer as a reit does not expect to incur a material amount of plr-149814-05 sec_856 of the code provides that in order for a corporation to be considered a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets the percent gross_income_test under sec_856 of the code in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income the percent gross_income_test sec_61 of the code provides that except as otherwise provided gross under sec_1_856-3 of the income_tax regulations a reit that is a partner income includes all income from whatever source derived in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded regulated_investment_companies rics in revrul_64_247 1964_2_cb_179 a ric recovered excess management fees from its investment manager the recovery was made as a result of legal action brought against the company's former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a ric's former investment plr-149814-05 revrul_64_247 and revrul_74_248 were rendered obsolete in part for advisor paid the company an amount the advisor had improperly received for assigning its advisory contract the payment was made pursuant to a settlement agreement that was reached after the company's shareholders filed a derivative action against the investment_advisor in both rulings the amounts in question were includible in gross_income under sec_61of the code those amounts were not however income from sources that at the time the rulings were published were described in sec_851 of the code the rulings hold nevertheless that the companies' inclusion of the amounts in gross_income did not cause the companies to fail to meet the definition of a ric contained in sec_851 provided the companies in all other respects qualified for ric status for the tax_year in question purposes of sec_851 by revrul_92_56 1992_2_cb_153 which holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric's gross_income the reimbursement is qualifying_income under sec_851 although revrul_92_56 provides that the prior revenue rulings are in part obsolete those revenue rulings remain instructive in determining how certain payments should be treated for purposes of sec_856 through its interests in llc1 will allow it to qualify as a reit the state tax_credits derived from the development of the project should not cause the project to be other than a qualifying asset and the rental income generated by the project should satisfy the reit income tests under sec_856 and c the state tax_credits are intended to promote the remediation and development of contaminated real_estate and the furtherance of this public policy does not interfere with or impede the policy objectives of congress in enacting the income tests under sec_856 and c accordingly we rule that taxable_income associated with the receipt of the state tax_credits will not be considered in determining whether taxpayer satisfies the reit income tests under sec_856 and c in this case taxpayer intends that the development and operation of the project except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer will qualify as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-149814-05 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
